Citation Nr: 1734760	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.   07-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure.  



REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from July 1962 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The matter was subsequently transferred to the RO in Detroit, Michigan.

In April 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  The Veteran was notified that the VLJ who conducted the hearing was no longer employed at the Board and that the Veteran had a right to another hearing before a VLJ who would participate in any decision made on his appeal.  However, in a June 2016 correspondence, the Veteran stated that he did not wish to have another hearing before a different Judge.  Therefore, the Board will proceed with adjudication of the appeal.

In a September 2009 decision, the Board denied entitlement to service connection for a lung disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2010 Order and pursuant to a Joint Motion for Remand (JMR), vacated the September 2009 denial and remanded the case to the Board. 

In August 2008, March 2011, and August 2016, the Board remanded this matter for further development of the claim. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDING OF FACT

1.  No currently diagnosed as asbestosis lung disorder, emphysema, and chronic obstructive lung disease (COPD) was first manifested during active duty or is shown to be etiologically related to any injury or event in service.


CONCLUSION OF LAW

1.  The criteria for service connection of a lung disorder, to include secondary to asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112(2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a notice was sent to the Veteran in February 2009, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

The Veteran was afforded a VA examination in February 2009 and April 2015.  In addition, in February 2016 and September 2016 medical addendum opinions were provided for the lung disability.  The examinations and opinions collectively were adequate because, along with the other evidence of record, they provide sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file and the advisory opinion was based on a thorough review of the Veteran's medical case file.  38 C.F.R. § 3.159 (c)(4)(2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. See M21-1, IV.ii.1.I.3.

In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (b).

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (d).



Factual Background and Analysis 

The Veteran contends that his exposure to asbestos occurred while stationed in Korea and at Fort Hunter-Liggett in California, where he lived in Quonset huts insulated with asbestos and performed duties as an ammunition specialist going in and out of an ammunition bunker also insulted with asbestos.  He does not allege, nor does the evidence show that he had an occupation during service with higher incidents of asbestos exposure.  

Here, the evidence does not show, nor does the Veteran allege that he had a military occupational specialty during service that is known to have higher incidents of asbestos exposure (e.g. mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.)  Instead, as noted, the Veteran's argument is based upon indirect exposure from living in Quonset huts and going into ammunition bunkers he believed were insulated with asbestos.  

The Veteran's service treatment records are wholly devoid of complaints or treatment of a lung disease, to include COPD.  The June 1965 separation examination and chest x-ray were both silent for any lung disease.  The Board notes that a prior chest x-ray in January 1964 was also negative.

Private treatment records dated February and March 2007, contain a diagnoses of pulmonary fibrosis, chronic obstructive pulmonary disease (COPD), and asbestos exposure.

The Veteran submitted records and letters from Dr. M.H.  In the September 2007 letter, Dr. M.H. noted that the Veteran's history of asbestos during service and his 40 year history of smoking.  Also, in this letter the doctor listed different findings.  A high resolution computerized axial tomography (CAT) scan revealed subpleural linear reticular opacities throughout the lungs and anterior pericardial thickening.  Dr. M.H. indicated that these findings are associated with asbestos-related disease.  There was extending bulla particularly at the right lung and hyperinflation.  Also, he indicated that these findings are associated with COPD.  There was bronchial wall thickening as well as bronchiolectasis and these findings are associated with COPD, but also with airways inflammation as it is found in asthma.  Dr. M.H. further indicated that there was sufficient evidence to support a diagnosis of asbestosis, emphysema, hypoxia, asthma, and possibly hypertension in the Veteran.  He stated that the Veteran is at 50 to 90 times the risk of the development of lung cancer because of the asbestos history and smoking history.  The Veteran was at an increased risk of colon cancer and a significant risk of developing mesothelioma.  

The Veteran also submitted a February 2008 letter from Dr. B.W.F., which indicated that the Veteran has COPD secondary to pulmonary fibrosis.  Dr. B.W.F. opined that it was "directly related to asbestosis exposure." 

A private June 2008 report from K.C.C.R., of a computerized tomography (CT) of the thorax with contrast indicated that there was a diffuse centrilobular and paraseptal emphysema.  There were also subpleural bullae, particularly in the upper lobes and chronic diffuse interstitial lung disease associated with bronchiolectasis.  Small nodular opacities in the right upper lobe and posterior left costophrenic angle were essentially unchanged since August 2007. 

A July 2008 private treatment report signed by Dr. M.H. noted that there is severe airway obstruction and a diffusion defect suggesting emphysema.  The absence of over inflation indicated that a concurrent restrictive process, which may account for the diffusion defect.  The pulmonary function diagnosis was severe obstructive airways disease and severe diffusion defect. 

A handwritten statement on a July 2008 private lab report from the office of Dr. M.H. read, "this patient has asbestosis--service related."

The Board remanded this matter in August 2008 in an effort to further develop the claim.  The Board requested the RO to make all appropriate action to develop evidence regarding the Veteran's asbestos exposure and provide the Veteran with an examination by a pulmonary specialist.  The examiner was asked to provide a medical opinion, as to whether the Veteran's lung disorder was due to any aspect of his period of service. 

A January 2009 private treatment document signed by Dr. M.H. stated, "the patient has asbestosis and he is hypoxic.  There is an element of asthma.  There is some fixed COPD.  There is coronary artery disease." 

The Veteran was afforded a VA respiratory disease examination in February 2009.  Within this examination is the report of a March 2009 CT of the thorax performed without contrast.  The reports were signed on March 6, 2009.  The examiner indicated that the examination and opinion were requested regarding any lung disease that may be connected to service, including asbestos exposure and asbestos-related lung disease.  The examiner noted that the claims file (C-file) was available and reviewed.  The examiner reported the findings on various pulmonary function tests, X-rays, and CT scans.  It was noted that the report of the June 2008 CT performed with contrast at K.C.C.R. showed the following: resolution images demonstrating diffuse interstitial pulmonary fibrosis and bronchiolectacsis, diffuse central lobar and paraseptal emphysema, emphysematous bullae, 3 mm nodule in the medical aspect of lung, remains unchanged.  5 mm opacity in the posterior left paraspinal angle is unchanged.  Calcified granulomas are noted in the right lung behind the hilum and mediastinum.  The March 2009 VA examiner went on to note the Veteran's reports of asbestos exposure during service, as well as his present complaints and history of present illness.  The examiner reported that the results of a non-contrast CT performed on March 4, 2009.  This non-contrast presented a possible pericardial effusion measuring 1.03 cm in thickness.  Calcified granulomas and scarring in the left base, unchanged from May 18, 2007.  There was small calcified granuloma in the mediastinum.  There was no hilar adenopathy, pleural plaques, or pleural calcifications to suggest asbestosis.  The examiner gave an assessment of severe, oxygen dependent COPD, and there was no evidence to suggest asbestosis as per the examination.  

Additionally, the examiner noted the CT scan continued to show small, calcified granulomas in the left base and scarring and small-calcified granulomas in the mediastinum, which remained unchanged since May 2007.  He differentiated his opinion from the opinions of Dr. M.H. and Dr. B.W.F.  The examiner pointed out the fact that "there is no associated pleural involvement in any of the CT scans, done at K.C.C.R (June 2008) and at the VAMC, Detroit, to suggest asbestosis."  He went to explain that even the parenchymal changes within the lung tissue were not at all suggestive of asbestosis (parenchymal fibrosis with intralobular and interlobar septal fibrosis, coarse parenchymal bands, subpleural linear densities parallel to the pleura).  The examiner concluded with "last but not least pleural plaques which are the hallmark of asbestosis, are absent."  Also, concerning COPD, he indicated that the condition was not diagnosed until many years after service, and that it was therefore unlikely that the COPD was service connected. 

A March 2009 letter, Dr. M.H., indicated that he saw the February/March VA examination report.  Dr. M.H. pointed out that he was told by the Veteran that "his findings are not consistent with asbestosis" and he indicated that the VA report "was apparently done by a trainee who is unfamiliar with the disease."  Apparently referring to a diagnosis of asbestosis, Dr. M.H. reiterated his belief that the Veteran's "findings are consistent."  Dr. M.H. concluded with, "this is a mixed disease.  The patient has asbestosis in addition to any other disease processes, including COPD reactive airways disease and hypertension."  Attached with this letter was an article from the American Thoracic Society entitled Diagnosis and Initial Management of Nonmalignant Disease Related to Asbestos.  Dr. M.H. also co-authored this article. 

The Veteran submitted a private K.C.C.R. lab report dated July 1, 2010.  The report was of the CT thorax with contrast.  The report showed an impression of a stable slightly speculated 5 mm pulmonary nodule left lung apex, had decreased in size from July 15, 2009, that was unchanged from December 11, 2009.  There was an extensive mixed centrilobular and periseptal emphysema with interval worsening focal pleural thickening.  Subpleural reticular nodular opacities within the lateral right upper lobe suggestion of progression of chronic interstitial lung disease.  There was a stable calcified granulomas right upper and right lower lobe. 

Later, an August 16, 2010 private treatment record from Dr. M.H. was submitted by the Veteran.  This record stated that the Veteran's lungs showed a chronic respiratory distress.  There are scattered dry rales and there are no wheezes and rhonchi.  Also, lab studies were reviewed and had the impression that the patient has asbestosis and COPD, with an element of asthma, and the Veteran is hypoxic.  The pulmonary function diagnosis was of severe obstructive airways disease and severe diffusion defect.  

A September 2010 letter, Dr. B.W.F., indicated that the Veteran has chronic obstructive pulmonary disease, secondary to pulmonary fibrosis.  The Veteran's disease was directly related to asbestosis exposure.  Also, the Veteran has pulmonary hypertension, severely hypoxic, and was on 24/7 oxygen therapy. 

The Board remanded the matter again in March 2011, in an effort to afford compliance with due process and developmental issues raised by the Joint Motion.  The Joint Motion found attempts to confirm the Veteran's claimed asbestos exposure were inadequate.  Also, the Joint Motion took issue with the failure to address whether the findings from a June 2008 CT scan, which revealed diffuse interstitial pulmonary fibrosis, established asbestosis.  This remand also requested a certified "B reader" under National Institute for Occupational Safety and Health (NIOSH) determine the nature and etiology of the Veteran's lung disease. 

The Veteran submitted a private document dated March 2013 from M.D.C.  This document reflected part of a CT scan of the chest without contrast.  The impression of the CT scan reflected the old granulomatous disease was seen again.  There were moderate to marked emphysematous changes seen again.  Also, there was a small nodular density in the posteromedial left lower lung with no significant interval change and no lung nodules. 

The Veteran was afforded another VA examination in April 2015.  The examiner providing this opinion is Dr. M.A. a pulmonary specialist for the VAMC.  The examiner addressed the Veteran's complaints and history.  The examiner reviewed a CT scan of the thorax and abdomen had been performed without contrast from 2009 was compared with a previous examination dated May 18, 2007.  There was a new finding of possible paericardial effusion measuring 1.3 cm in thickness.  The calcified granulomas and scarring in the left base were all stable and unchanged.  The mediastinum also showed small calcified granulomas with no lymphadenopathy.  There was no pleural effusion shown.  In an April 2015 VA addendum note, it was stated, "there is no indication of any asbestosis.  There is no pleural plaque or pleural calcifications."  The impression from the 2015 exam showed mild chronic obstructive prominent December changes.  There was a mild degree of prominence the lymp nodes in the mediastinum, however less than 1 cm in size.  Tiny noncalcific pleural nodules in each hemithorax particularly and apical region was shown.  A 1 cm pleural nodule in the left hemithorax base posterior and medial aspect was also shown.  The examiner opined that the Veteran had a significant asbestos exposure.  However after review of his CT scan from 2009 to the latest in the system, did not show any fibrosis or usual interstitial pneumonia (UIP) pattern associated with asbestosis or any plural plaques associated with asbestosis.  The scan showed a marked involvement of the lungs with emphysema from smoking rather than asbestosis.  Also the high resolution computed tomography (HRCT) done in April 2015, did not show any fibrosis or UIP pattern associated with asbestosis or any plural plaques associated with asbestosis.  The HRCT showed a marked involvement of the lungs with emphysema from smoking rather than asbestosis.  After review of the pulmonary function test (PFT) from 2009 it did not show any restrictive disease associated with asbestosis however, it did show obstructive ventilator defect associated with COPD and emphysema from smoking.  To summarize based on CT 2009, HRCT 2015, and PFT in the system the Veteran has significant asbestosis exposure but not asbestosis lung disease. 

An April 2015 letter, private Dr. B.W.F., stated that the Veteran's primary diagnosis was pulmonary fibrosis due to asbestos exposure. 

An October 2014 document was submitted from the Department of Health and Human Service provided the B- reader results.  The interpreter found that the Veteran had parenchymal abnormalities consistent with pneumoconiosis.  There was no costophrenic angle obliteration. 

A February 2016 VA medical addendum opinion was provided to answer whether the Veteran had pulmonary fibrosis related to exposure to asbestos while in service.  The examiner reviewed all available records before giving his medical opinion.  The examiner, Dr.B.D. is a pulmonary specialist for the VAMC.  Dr. B.D. concurred with the VA April 2015 VA examination/ pulmonary note.  Dr. M.A. the examiner for April 2015, evaluation revealed that the CT and PFT findings are not consistent with pulmonary fibrosis.  The Veteran did not have a diagnosis of fibrosis or asbestosis. 

The Board remanded this matter again in August 2016, in an effort to obtain an addendum opinion.  The previous examiners in the April 2015 and February 2016 opinion did not address the previous June 2008 CT scan which indicated a diagnosis of pulmonary fibrosis.  Also, the previous examiners did not address the April 2011 letter from Dr. B.F which also indicated that the Veteran had such diagnosis.  

A VA medical addendum opinion was provided in September 2016.  The examiner, addressed the June 2008 CT which indicated the diagnosis of interstitial pulmonary fibrosis.  The examiner noted that he reviewed the two VAMC Detroit pulmonary specialists, Dr. M.A. and Dr. B.D opinions.  The examiner opined that the Veteran did not have a diagnosis of fibrosis or asbestosis.  Additionally, the examiner was an agreement with Dr. B.D. and Dr. M.A., that the Veteran did not have a diagnosis of fibrosis or asbestosis.  

When there is a difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

The Board finds that the weight of the competent and probative evidence demonstrates that service connection for a lung disorder is not warranted.  The Board finds the September 2007, February 2008, September 2010, and April 2015 private opinions have less probative value than the VA medical opinions.  The September 2007 opinion did provide a rationale and opinion, however the examiner has not reviewed the Veteran's service treatment records and VA medical records.  Furthermore, there was no indication if the Veteran's lung disorder was related to his active service.  The February 2008, September 2010, and April 2015 opinions did not provide adequate medical opinions.  There was no rationale stated as to how the medical opinions were formed.  The private examiners did not indicate if they reviewed the Veteran's service treatment records and VA medical records. 

The Board acknowledges that the Veteran has provided medical treatise evidence in support of his claim, including articles regarding diagnosing asbestosis and treatment of asbestos related diseases.  It cannot be ignored, however, the principles discussed in such treatises are general in nature and do not specifically relate to whether this Veteran's COPD is related to his exposure or active service.  See Sacks v. West, 11 Vet. App. 314, 317 (1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523   (1996); Wallin v. West, 11 Vet. App. 509 (1998) (Emphasis added).  While medical treatise evidence can provide important support when combined with an opinion of a medical professional, in the instant case, as discussed above, in the Veteran's case the weight of the probative opinion does not show a diagnosis of asbestosis or asbestos related diseases.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

The Board finds the February/March 2009, April 2015 VA examination report and the February and September 2016 medical addendum opinions, taken as a whole, to be probative in nature.  The examiners acknowledged the Veteran's lay reports, and addressed the Veteran's current lung disease issue.  The VA opinions collectively address the lay and medical evidence of record.  A rationale was stated as to how the medical opinions were formed.  The examiners indicated they reviewed the record.   


Additionally, the Veteran's COPD was not shown during service or for many years after service.  The Veteran was first diagnosed with lung problems, including COPD, in July 1998, some 33 years after his discharge from service.  The most probative medical opinions have consistently opined the lung disorder not related to his active service.  The COPD was not diagnosed until many years post discharge from service and there was no documentation in service for lung problems.  The examiners further indicated that none of the Veteran's lung disabilities was due to any aspect of his period of service in the military, including asbestos exposure.  The Veteran's service treatment records are devoid of complaints or treatment of a lung disease, to include COPD.  The June 1965 separation examination and chest x-ray were both negative for any lung disease.  In addition, the January 1964 chest x-ray was negative for any lung disease.       

The Veteran is competent to report his experience and symptoms, including his contentions that his lung disease is related to his asbestos exposure.  A lay person is generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible or observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303(2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to testify as to his symptoms and events he experienced, however, he is not a medical professional and his statements as to specific medical diagnoses or an etiology for a diagnosed condition do not constitute competent medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107  (b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disorder, to include as secondary to asbestos exposure is denied.  



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


